


110 HR 5748 IH: Ryan Dant Health Care Opportunity Act of

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5748
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2008
			Mr. Marchant
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to permit
		  States to exclude earned income in determining eligibility for medical
		  assistance for individuals with extremely high prescription drug
		  costs.
	
	
		1.Short titleThis Act may be cited as the
			 Ryan Dant Health Care Opportunity Act of
			 2008.
		2.Medicaid State
			 option to exclude earned income in determining eligibility for individuals with
			 extremely high prescription drug costsSection 1915 of the Social Security Act (42
			 U.S.C. 1396n) is amended by adding at the end the following new
			 subsection:
			
				(k)State option To
				exclude earned income in determining eligibility for individuals with extremely
				high prescription drug costs
					(1)In
				generalA State may provide, through amendment to its State plan
				under this title, that in determining the eligibility for medical assistance
				under such plan of an individual described in paragraph (2) during a year,
				earned income of the individual (or any member of the individual’s household)
				shall be excluded but only insofar as the amount of such income in the year
				does not exceed twice the amount specified in paragraph (3).
					(2)Individual
				describedAn individual
				described in this paragraph for a year is an individual who—
						(A)is covered under
				health insurance or a health benefits plan during the year that has
				prescription drug coverage with a maximum lifetime limit of not less than
				$1,000,000;
						(B)has exhausted all
				available prescription drug coverage under the plan for the year; and
						(C)incurs (or is
				reasonably expected to incur) on an annual basis during the year costs for
				prescription drugs in excess of the amount specified in paragraph (3) for the
				year.
						(3)Amount
				specifiedThe amount specified in this paragraph—
						(A)for 2008 or 2009,
				is $250,000; or
						(B)for a subsequent
				year, is the amount specified in this subparagraph (A) (or this subparagraph)
				for the previous year increased by the annual rate of increase in the medical
				care component of the consumer price index (U.S. city average) for the 12-month
				period ending in August of the previous year.
						Any amount
				computed under subparagraph (B) that is not a multiple of $1,000 shall be
				rounded to the nearest multiple of
				$1,000..
		
